UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4558


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

STEPHONI VERNARD SUMTER, a/k/a Steezy, a/k/a Step,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Terry L. Wooten, Senior District Judge. (3:14-cr-00736-TLW-4)


Submitted: August 19, 2021                                        Decided: August 23, 2021


Before GREGORY, Chief Judge, FLOYD, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ian T. Duggan, CALLISON TIGHE & ROBINSON, LLC, Columbia, South Carolina, for
Appellant. Jane Barrett Taylor, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Stephoni Vernard Sumter seeks to appeal the district court’s criminal judgment, as

amended in response to a motion in his criminal case. Sumter’s counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting that there are no

meritorious issues for appeal but questioning whether the district court relied on

impermissible factors in resolving the motion and whether the court’s ruling was

reasonable. Sumter was informed of his right to file a pro se supplemental brief but has

not done so. The Government has declined to file a response brief.

         Our review of the district court’s order is governed by 18 U.S.C. § 3742(a). While

that statute provides us with “jurisdiction to hear challenges to the lawfulness of the method

used by the district court” in issuing its ruling, we lack “jurisdiction to review any part of”

the court’s discretionary decision. United States v. Davis, 679 F.3d 190, 194 (4th Cir.

2012).

         Our review of the record reveals that the district court’s method in issuing its ruling

was lawful. Because Sumter identifies no ground upon which this court may review the

district court’s substantive ruling, and our independent review of the record pursuant to

Anders has revealed no such ground, we lack the authority to review the district court’s

amended judgment. Accordingly, we dismiss the appeal.

         This court requires that counsel inform Sumter, in writing, of the right to petition

the Supreme Court of the United States for further review. If Sumter requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may



                                                2
move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on Sumter.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                            3